      Case 4:21-cv-00124-CDL-MSH Document 7 Filed 07/29/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

GEORGE WALTER BREWSTER, III,                    *

                    Plaintiff,                  *
v.                                                    Case No. 4:21-cv-00124-CDL-MSH
                                                *
MUSCOGEE COUNTY POLICE
DEPARTMENT, et al.,                             *

                  Defendants.                   *
___________________________________

                                     JUDGMENT

      Pursuant to this Court’s Order dated July 28, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of

Defendants.

      This 29th day of July, 2021.

                                          David W. Bunt, Clerk


                                          s/ Elizabeth S. Long, Deputy Clerk
